                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


LOCAL 705 INTERNATIONAL BROTHER-                     )
HOOD OF TEAMSTERS PENSION FUND,                      )
                                                     )
                              Plaintiff,             )      CIVIL ACTION
                                                     )
       vs.                                           )      NO. 19 C 4173
                                                     )
UNION CARTAGE CO., INC., an Illinois corp.,          )      JUDGE MANISH S. SHAH
                                                     )
                              Defendant.             )

                 MOTION FOR ENTRY OF DEFAULT AND JUDGMENT

       NOW COMES Plaintiff, by its attorney, and move for entry of judgment by default against

Defendant, UNION CARTAGE CO., INC., an Illinois corporation, in the total amount of

$30,565.77, plus Plaintiff’s court costs and reasonable attorneys’ fees in the amount of $1,324.00.

       On July 26, 2019, the Summons and Complaint was served on the Registered Agent by

tendering a copy of said documents to him personally at his place of business (a copy of the

Summons and Affidavit of Service is attached hereto). Therefore, Defendant’s answer was due on

August 16, 2019. As Defendant has failed to timely answer the Complaint, Plaintiff respectfully

requests entry of default and judgment.

                                                            /s/ Patrick N. Ryan

Patrick N. Ryan
Attorney for Plaintiff
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
                                             CERTIFICATE OF SERVICE

       The undersigned, an attorney of record, hereby certifies that he electronically filed the
foregoing document (Motion for Entry of Default and Judgment) with the Clerk of Court using the
CM/ECF system, and further certifies that I have mailed the above-referenced document by United
States Mail to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 4th day
of September 2019:

                                  Mr. James J. Wenzel, Registered Agent/President
                                  Union Cartage Co., Inc.
                                  4528 W. 51st Street
                                  Chicago, IL 60632-4534



                                                                     /s/ Patrick N. Ryan



Patrick N. Ryan
Attorney for Plaintiff
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com

I:\705p\Union Cartage Co\motion.pnr.df.wpd
